Citation Nr: 1224327	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depression and a sleep disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted his current claim for an increased rating for his service-connected PTSD disability and for a TDIU rating in November 2007.  He was afforded a contract examination in January 2008.  This is the last examination of record for the purposes of evaluating his claim.  The examiner did not address the issue of the Veteran's employability.  

The Veteran receives treatment for his PTSD from VA, primarily at facilities located in Arkansas.  VA treatment records for the period from May 2007 to May 2009 have been associated with the claims file in development of the current claim.  

The Veteran's disability records from the Social Security Administration (SSA) have also been obtained.  They reflect that he received a favorable decision in October 2008.  Specifically, the Veteran was determined to be disabled as a result of PTSD and generalized anxiety disorder as the main disabilities.  However, a review of the administrative decision and associated records reflects that nonservice-connected physical disabilities were also considered as part of the Veteran's total disability status.

The SSA records contained a number of reports from R. T. Maxwell, Ph.D., that covered a period from September 2004 to June 2006.  In fact, it was the reports from Dr. Maxwell, dating from September 2004 to December 2005, that were responsible, in part, for the grant of service connection for PTSD in September 2006.  Dr. Maxwell also included a statement to SSA, dated in March 2008, wherein he said that he considered the Veteran to be totally and permanently disabled and had been so since his initial evaluation in September 2004.  

A review of Dr. Maxwell's reports shows that he did opine as to the Veteran's unemployability in a report from September 2004.  The report contains a detailed listing of the diagnostic criteria for PTSD and findings to demonstrate how the Veteran satisfies the various criteria for a diagnosis of PTSD.  In a section labeled "chief complaint," Dr. Maxwell said that the Veteran was unemployed and unemployable.  However, he does not provide any specific findings in that regard.  Dr. Maxwell went on to say the Veteran had significant impairment in social, occupational, family, judgment and mood.  In support of this finding, Dr. Maxwell then listed the rating criteria for a 50 percent disability rating for mental disorders.  See 38 C.F.R. § 4.130.  

Dr. Maxwell repeated the exact phraseology in two other sections of the report entitled "mental status examination" and "diagnostic conclusions", respectively.  He also provided a Global Assessment of Functioning (GAF) score for the Veteran of 55.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) [the Global Assessment of Functioning (GAF) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness, and a GAF score ranging from 51 to 60 reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)].  

Dr. Maxwell did not address the issue of unemployability in any of his later reports through June 2006.  However, he did repeat the same symptomatology for the Veteran in each report.  The reports contained a section entitled, "Overall Condition," wherein Dr. Maxwell said that the Veteran had deficiencies in most areas and would go on to quote the language for a 70 percent disability rating without providing any examples of how the Veteran's symptomatology demonstrated such deficiencies.  However, in a different section of the same report, "Diagnostic Conclusions," he indicates the Veteran had impairments in his social, occupational, family, judgment and mood that were characterized by citing the rating criteria for a 50 percent disability rating under 38 C.F.R. § 4.130.  Thus, within the individual reports, Dr. Maxwell provided contrary assessments of the Veteran's status.  Moreover, in the 15 reports from Dr. Maxwell that are of record, the Veteran's GAF score was 55 on each report.  

In addition, VA treatment records obtained by SSA show that the Veteran retired from his job as welder, a job he had held for approximately 30 years, in October 1998.  The Veteran purchased a motel and ran the motel as a business.  This is reported in an entry from March 1999.  The business has been noted as a campground and group of cottages as well in later VA records.  Dr. Maxwell never addressed the Veteran's work history or the fact that the Veteran, with his wife, managed a business.  The older VA records also note that the Veteran was treated for depression going back to early 1999.  Also noted at that time were the Veteran's memories of, and dreams about, his Vietnam service.

Accordingly, in light of the more than four years since the Veteran's last examination, a new examination is required to assess his disability status.  Moreover, the SSA records were added to the claims file subsequent to the prior contract examination, and a new examination will allow the provider to assess the evidence as well as provide an opinion as to the Veteran's symptoms and his employability.  In addition, the latest VA treatment records are from more than three years ago.  Given that the Veteran has been receiving routine therapy along with periodic outpatient evaluations, subsequent VA treatment records should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers (VA and private) who may possess additional records pertinent to his claim.  The Board is particularly interested in records of psychiatric treatment that the Veteran may have received at the VA Medical Center in Fayetteville, Arkansas since May 2009.  An attempt to obtain and associate with the claims file any medical records identified by the Veteran that are not already of record should be made.  

2.  Upon completion of the above, the Veteran should be scheduled for an examination to determine the current severity of his service-connected PTSD and to assess whether he is unable to obtain and maintain substantially gainful employment as a result of his PTSD.  If a contract examiner is used again, the examination should be performed by an examiner who has not previously examined the Veteran.  

The claims file, and a copy of this remand, must be provided to the examiner and reviewed by the examiner prior to the examination.  The examination report must reflect that the examiner was provided with both a copy of this remand and the claims file and that they were reviewed prior to the examination.

All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify and describe the symptomatology attributable to the Veteran's service-connected disability.  The results of any tests or studies must be included in the examination report.

The examiner is advised that the Veteran was found to be totally disabled by SSA primarily as a result of his service-connected PTSD but also due to nonservice-connected physical disabilities.  In addition, a private psychologist, Dr. Maxwell, has stated that that the Veteran is totally and permanently disabled as a result of his PTSD.

The report of current psychiatric examination should contain a detailed account of all manifestations of the Veteran's service-connected PTSD found to be present.  The examiner must also comment on the extent to which this disability affects the Veteran's occupational and social functioning and his ability to obtain and maintain substantially gainful employment.  Complete rationale for all opinions expressed should be provided.

3.  The examination report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  

4.  Thereafter, re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


